DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/10/20 complies with the provisions of 37 CFR 1.97.  Accordingly, the examiner considered the information disclosure statement.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 7, 12-15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa (US 2021/0033833) in view of Schott, Material Data Sheets (2007).  

Regarding Claim 1: Ogawa teaches a zoom lens (fig 5, embodiment 3) consisting of, in order from an object side to an image side, a first lens group (L1) that has a positive refractive power and is fixed with respect to an image surface during zooming (¶78); a third lens group (L3) that has a positive refractive power and is moved along the optical axis during zooming (¶78); a fourth lens group (L4)  that has a positive refractive power and is moved along the optical axis during zooming (¶78); and a fifth lens group (L5) that has a positive refractive power and is fixed with respect to the image surface during zooming (¶78), wherein all intervals between adjacent lens groups are changed during zooming (¶78), the first lens group consists of one negative lens and five positive lenses in order from the object side to the image side (L11-L15, ¶80, L13 is a doublet with positive power, ¶79).  Ogawa does not teach the first negative lens of the first lens group having properties to meet the claimed conditional expressions.  However, Schott teaches commercially available optical glass (N-LASF41, page 66) that satisfies the conditional expressions: 1.8 < Nd1 < 1.85 (1.835, page 66), 38 < vd < 46 (43.13, page 66), and 0.55 < θgF1 < 0.58 (0.5629, page 66). It would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the materials of Schott in the lens system of Ogawa with a reasonable expectation of success because it is a substitution of one known element for another to obtain predictable results. One has been motivated to choose lenses with these properties for the purpose of correcting for chromatic aberrations.  Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of design choice.  Sinclair & Carroll Co. v. Interchemical Corp.,  65 USPQ 297 (1945).
Regarding Claim 2: Ogawa in view of Schott discloses the invention as described in Claim 1 and Ogawa further teaches the positive lens in the second lens group satisfying: 65 < vd2p < 110 (94.9, ¶104). 
Regarding Claim 7: Ogawa in view of Schott discloses the invention as described in Claim 1 but does not specifically teach wherein during zooming from a wide angle end to a telephoto end in a state where an object at infinity is focused, a third and fourth combined lens group obtained by combining the third and fourth lens group, and the second lens group simultaneously pass through respective points at which lateral magnifications are -1 and the third lens group is moved to the object side at all times.  This claim limitation is considered a function limitation which does not distinguish the claim structure from the prior art.  Absent showing unobvious structural differences it appears, prima facie, that the prior art Ogawa discloses all the claimed structure that is capable of performing the recited claim functions.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 44 USPQ2d 1429, 1432 (Fed. Cir. 1997).
Regarding Claim 12: Ogawa in view of Schott discloses the invention as described in Claim 1 and Schott further satisfies 1.81 < Nd1 < 1.85 (1.83, page 66). 
Regarding Claim 13: Ogawa in view of Schott discloses the invention as described in Claim 1 and Schott further satisfies 40 <vd1 < 45 (43.13, page 66).
Regarding Claim 14: Ogawa in view of Schott discloses the invention as described in Claim 1 and Schott further satisfies 0.55 < θgF1 < 0.58 (0.5629, page 66).  
Regarding Claim 15: Ogawa in view of Schott discloses the invention as described in Claim 2 and Ogawa further satisfies: 70 < vd2p < 106 (94.9, ¶104).
Regarding Claim 20: Ogawa in view of Schott discloses the invention as described in Claim 1 and Ogawa further teaches an imaging apparatus comprising the zoom lens of Claim 1 (¶1). 

Allowable Subject Matter
Claims 3-6, 8-11, and 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Although the prior art teaches a zoom lens with the structure of Claim 1 the prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of claims 3, 4, and 8-11 including satisfying the conditional expressions: -0.9 <fG1/fL1 <-0.65, -4 < fG34t/fG2 < -3, -10 < fG3/fG2 <-4, 12 < fG1/fG2 < -8, or wherein the first lens group consists of, in order from the object side to the image side, a first a lens group that is fixed with respect to the image surface during focusing, a first b lens group that has a positive refractive power and is moved along the optical axis during focusing, and a first c lens group that has a positive refractive power and is moved along the optical axis by changing a mutual interval between the first b lens group and the first c lens group during focusing, or wherein the fifth lens group includes a vibration proof group that is moved in a direction intersecting with the optical axis during image shake correction including all the numerical and structural limitations recited together in combination with the totality of particular features/limitations recited therein, in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ikeda et al (US 2020/0004000)  teaches the five groups but the first group does not have one negative and five positive lenses; Sakamoto (US 2018/0203214) figure 5 teaches the five groups and the first group with one negative and five positive lenses but not in the claimed order;  Ida (US 2015/0015966) figures 21a & b teach the correlations of abbe number, refractive index, and partial dispersion ratio and their effects on chromatic aberration, ¶6,  but do not specify a material that meets the limitations of Claim 1. Schott N-LASF43 (page 67) and P-LASF47 (page 71) also satisfy all three conditional expressions of Claim 1.  The examiner also notes that the claims are written using “consisting of” as the transitional phrase which excludes any element, step, or ingredient not specified in the claim.  See MPEP 2111.03.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINA M DEHERRERA whose telephone number is (303)297-4237. The examiner can normally be reached Monday-Thursday 8:30-5 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTINA M DEHERRERA/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        8/4/22